UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7668



DONTEZ LAMONT SIMUEL,

                                              Plaintiff - Appellant,

          versus


GEORGE CURRY, Superintendent at Polk Youth
Institution; MS. FAULT, Medical Administrator;
EARL    ECHARDS,   Physician;    BETTY   REED,
Registered Nurse; RICHARD JONES; MS. SNIDER,
L.P.N.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-636-5-H)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dontez Lamont Simuel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dontez   Lamont   Simuel   appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Simuel v. Curry, No. CA-02-636-5-H (E.D.N.C.

filed Oct. 21, 2002, entered Oct. 23, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                   2